EXHIBIT 99.1 NOTE MODIFICATION AGREEMENT This Note Modification Agreement (“Agreement”), dated this 23rd day of January, 2009, is entered into by PENSION BENEFIT GUARANTY CORPORATION (“PBGC”), JPMorgan Investment Management Inc. (“JPMorgan”), as agent for PBGC, and FANSTEEL INC. (“Fansteel”). RECITALS: WHEREAS, PBGC and Fansteel are parties to a Promissory Note dated January 23, 2004 with an original balance of $9,500,000.00 and a current balance, as of the date of execution of this Agreement, of $6,500,000.00; WHEREAS, the Promissory Note is secured by the pledged assets set forth in a certain Pledge Agreement between PBGC, Fansteel, and Fansteel de Mexico, S. de R.L. de C.V. (the “Pledge Agreement”); WHEREAS, Fansteel has requested that JP Morgan modify the Promissory Note as set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party to this Agreement to the other, the parties hereto agree as follows: 1.0Modification of Promissory
